Title: From Thomas Jefferson to Thomas Newton, 20 December 1800
From: Jefferson, Thomas
To: Newton, Thomas



Dear Sir
Washington Dec. 20. 1800

I ask the protection of your cover to obtain a safe conveyance of the inclosed to it’s address, as I understand the person lives in Norfolk. we have recieved the French Treaty, but not being yet ratified, we are not at liberty to specify it’s contents. it does not give satisfaction; however I suppose it will be agreed to. the parity of votes between the two republican candidates at the late election, which, tho’ not certainly known, is thought probable, is likely to produce an embarrasment, the issue of which is not yet discoverable. Accept assurances of the constant esteem & respect of Dear Sir
Your friend & servt

Th: Jefferson

